Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-14 pertains to group I for continuing prosecution  without traverse in the communication with the Office on 02/28/2022 is acknowledged.


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. 	 Claims 1-14 are  rejected under 35 U.S.C. 103 as being unpatentable over-Ramadas et al(US 2014/0179040)  thereafter Ramadas 040  in view of Cao et al. ( Chinese Patent  CN203218330 (U)) thereafter Cao 330 (document # 7 in the Foreign Patent section in Applicant IDS  filed 05/08/2020.

With regard to claim 1,  Ramadas 040  (the abstract, Fig 1 through Fig 15) discloses al 
the invention  of  a display panel comprising 
a substrate, ( Fig 3A, substrate 150, para [0079], an organic electroluminescent device, 
(OLED device 110, para [0077] and  an absorbing layer,( Fig 3A, absorbing layer 120, 
para [0077], 
the organic electroluminescent device is arranged on the substrate; the absorbing layer 
covers the organic electroluminescent device and the substrate;( shown in Fig 3A) 
Not discloses in Ramadas 040 is the limitation wherein the absorbing layer further 
a photocatalytic layer for catalyzing water decomposition;
the photocatalytic layer covers the organic electroluminescent device and the substrate 
around the organic electroluminescent device, and the oxygen absorbing layer covers the 
photocatalytic layer and the substrate around the photocatalytic layer.
Cao 330 , however, discloses a cover layer that is  photocatalytic layer for 
catalyzing water decomposition to protect  a LED device ( Fig 1, para [0016])
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Cao 330   into the Ramadas 040 device  and come up with the invention of claim 1, 
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the water protection performance of the Ramadas 040 device as taught by Cao 330  
With regard to claim 3, claim 3 is obvious over the Ramadas 040 + Cao 330 method for the following rationale:
mere duplication of the essential working parts of a device involves only routine skill in the art St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
And :The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Evidently 
5. 	 Claims 2 is   rejected under 35 U.S.C. 103 as being unpatentable over-Ramadas et al(US 2014/0179040)  thereafter Ramadas 040  in view of Cao et al. ( Chinese Patent  CN203218330 .
	With regard to claim 2, as set forth in the rejection of claim 1, the combined Ramadas + Cao 330 device discloses all the invention except for the specific 
wherein the absorbing layer further comprises a hydrogen absorbing layer covering the organic electroluminescent device and the substrate around the organic electroluminescent device, the photocatalytic layer covers the hydrogen absorbing layer and the substrate around the hydrogen absorbing layer.
Ferrario 257, however discloses an package OLED wherein the protection layer comprises a hydrogen absorbing layer covering the organic electroluminescent device and the substrate around the organic electroluminescent device, 
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Ferrario 257 into the combined Ramadas + Cao 330 device and come up with the invention of claim 2. 
The rationale as why to combined these features taught by Ferrario 257 into the combined Ramadas + Cao 330 device is the same as the rejection set forth in claim 1.

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

8.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897